14-3620-cv
Sands v. Rice et al.

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 19th day of October, two thousand fifteen.

PRESENT:               JOSÉ A. CABRANES,
                       ROSEMARY S. POOLER,
                       REENA RAGGI,
                                    Circuit Judges.


STACEY SANDS,

                       Plaintiff-Appellant,

                                v.                                 No.    14-3620-cv

MARIA RICE, NEW PALTZ CENTRAL SCHOOL DISTRICT,
BARBARA CLINTON,

                       Defendants-Appellees.


FOR PLAINTIFF-APPELLANT:                              MICHAEL H. SUSSMAN, Sussman & Watkins,
                                                      Goshen, NY.

FOR DEFENDANT-APPELLEE:                               STEPHEN J. GABA, Drake, Loeb, Heller,
                                                      Kennedy, Gogerty, Gaba & Rodd PLLC,
                                                      New Windsor, NY.

     Appeal from a judgment of the United States District Court for the Northern District of
New York (Gary L. Sharpe, Judge).
     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is VACATED AND
REMANDED.

        Plaintiff Stacey Sands (“Sands”), a former high-school guidance counselor in the New Paltz
Central School District, appeals from the District Court’s September 3, 2014 judgment granting
defendants’ motion for summary judgment and dismissing plaintiff’s complaint, in which she alleged
that, by denying her tenure and terminating her “on the basis of her race, defendants violated the
Fourteenth Amendment to the United States Constitution as made actionable by 42 U.S.C. [§]
1983.” JA-19. We assume the parties’ familiarity with the underlying facts, the procedural history of
the case, and the issues on appeal.

        “[W]e review de novo a grant of summary judgment under Rule 56 [of the Federal Rules of
Civil Procedure], construing all evidence in the light most favorable to the non-moving party.” Willey
v. Kirkpatrick, —F.3d—, 2015 WL 5059377, at *8 (2d Cir. Aug. 28, 2015). “Summary judgment is
required where ‘the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.’” Rodriguez v. Vill. Green Realty, Inc., 788 F.3d 31,
39 (2d Cir. 2015) (quoting Fed. R. Civ. P. 56(a)).

        Upon de novo review, we conclude that the District Court erred in granting defendants’
motion for summary judgment and dismissing plaintiff’s complaint. Applying the burden-shifting
framework set forth by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),
the District Court “assum[ed], without deciding, that Sands ha[d] established a prima facie case of
discrimination,” and found “that defendants had a legitimate, non-discriminatory basis to deny
tenure to—and ultimately terminate—Sands, namely, her work performance.” Sands v. New Paltz
Cent. Sch. Dist., No. 12-CV-1094 (GLS), 2014 WL 4384219, at *4 (N.D.N.Y. Sept. 3, 2014). The
District Court then held that, although plaintiff had “attempt[ed] to manufacture a question of fact
with respect to some of the deficiencies noted in her ‘unsatisfactory’ performance evaluations, many
of the deficiencies [were] unrefuted by plaintiff,” and regardless, “any such question of fact [was]
immaterial,” as plaintiff “ha[d] critically failed to come forth with any evidence that the decision to
deny her tenure was based on her race or a discriminatory animus on the part of defendants.” Id. at
*5.

         “[A] plaintiff’s prima facie case,” however, when “combined with sufficient evidence to find
that the employer’s asserted justification is false, may permit the trier of fact to conclude that the
employer unlawfully discriminated.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000).
Of course, “[t]his is not to say that such a showing by the plaintiff will always be adequate to sustain
a jury’s finding of liability.” Id. (emphasis in original). Indeed, “there will be instances where,
although the plaintiff has established a prima facie case and set forth sufficient evidence to reject the
defendant’s explanation, no rational factfinder could conclude that the action was discriminatory.”
Id. But it is “err[or] [to] proceed[ ] from the premise that a plaintiff must always introduce additional,

                                                    2
independent evidence of discrimination.” Id. at 149; accord Cross v. N.Y. City Transit Auth., 417 F.3d
241, 249 (2d Cir. 2005) (“Reeves prevents courts from imposing a per se rule requiring in all instances
that a[ ] . . . claimant offer more than a prima facie case and evidence of pretext.” (emphasis in
original) (internal quotation marks omitted)).

        Thus, the District Court erred in holding that plaintiff’s proof that defendants’ explanation
was false was “immaterial” because she had not introduced additional, independent evidence of
discrimination. The District Court also erred in failing to consider “the probative value of [that]
proof,” as well as “the strength of . . . plaintiff’s prima facie case.” Reeves, 530 U.S. at 148–49.

           Based upon our own “analy[sis] [of] the particular evidence” that plaintiff has put forth,
James v. N.Y. Racing Ass’n, 233 F.3d 149, 157 (2d Cir. 2000), we are persuaded that, “if credited, [it]
could support a jury’s finding that [defendants’] rationale for [plaintiff’s denial of tenure] and
eventual termination was a pretext for illegal race discrimination,” Kirkland v. Cablevision Sys., 760
F.3d 223, 225 (2d Cir. 2014). In other words, we conclude that, through plaintiff’s “prima facie case,
combined with [her] additional evidence of pretext . . . , [she] has created material issues of disputed
fact . . . sufficient to survive summary judgment.” Leibowitz v. Cornell Univ., 584 F.3d 487, 503 (2d Cir.
2009), superseded by statute on other grounds, N.Y.C. Local L. No. 85, as recognized in Mihalik v. Credit
Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 108–09 (2d Cir. 2013). Accordingly, we are required to
vacate the District Court’s September 3, 2014 judgment granting defendants’ motion for summary
judgment and dismissing plaintiff’s complaint.

                                           CONCLUSION

       For the reasons stated above, we VACATE the District Court’s September 3, 2014
judgment granting defendants’ motion for summary judgment and dismissing plaintiff’s complaint
and REMAND the cause for such further proceedings as may be appropriate under the
circumstances, including a trial on the merits.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    3